                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

                                                  )
CARON NAZARIO,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )     Civil Action No. 2:21-cv-00169-RCY-LRL
                                                  )
JOE GUTIERREZ, et al.,                            )
                                                  )
               Defendants.                        )
                                                  )

                                  NOTICE OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Please enter my appearance as counsel in this case for Defendant Joe Gutierrez. I certify

that I am admitted to practice in this court.

Dated: April 27, 2021

                                                Respectfully Submitted,

                                                JOE GUTIERREZ

                                                /s/ John B. Mumford, Jr.
                                                John B. Mumford, Jr. (VSB No. 38764)
                                                Hancock, Daniel & Johnson, P.C.
                                                4701 Cox Road, Suite 400
                                                Glen Allen, Virginia 23060
                                                jmumford@hancockdaniel.com
                                                Telephone: (804) 967-9604
                                                Facsimile: (804) 967-9888
                                                Counsel for Defendant Joe Gutierrez
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of April 2021, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to the following:

               Jonathan M. Arthur, Esq. (VSB No. 86323)
               Thomas H. Roberts, Esq. (VSB No. 26014)
               Andrew T. Bodoh, Esq. (VSB No. 80143)
               THOMAS H. ROBERTS & ASSOCIATES, P.C.
               105 South 1st Street
               Richmond, Virginia 23219
               Telephone: (804) 783-2000
               Facsimile: (804) 783-2105
               j.arthur@robertslaw.org
               tom.roberts@robertslaw.org
               andrew.bodoh@robertslaw.org
               Counsel for Plaintiff Caron Nazario


                                                     /s/ John B. Mumford, Jr.
                                                     John B. Mumford, Jr. (VSB No. 38764)
                                                     HANCOCK, DANIEL & JOHNSON, P.C.
                                                     4701 Cox Road, Suite 400
                                                     Glen Allen, Virginia 23060
                                                     Telephone: (804) 967-9604
                                                     Facsimile: (804) 967-9888
                                                     jmumford@hancockdaniel.com
                                                     Counsel for Defendant Joe Gutierrez




                                                2
